By the Court,

Cole, J.
We do not see why the complaint in this case is not sufficient. The statute gives justices of the peace jurisdiction of cases in which a school district is a party interested, when the amount claimed by the plaintiff does not exceed one hundred dollars. Section 81, chap. 23, E. S., 1858. Section 95 of that chapter authorizes the town superintendent, in case of default of the town treasurer or county treasurer to pay over to him the school moneys which by law should be paid to him, to commence an action on the official bond of such treasurer to recover such moneys. The next section gives the school district or town superintendent full power to commence the action in the names of the persons or officers to whom the bond is given, and the right to control the action and prosecute the same to judgment, without the interference of the nominal *442plaintiffs, but renders the real plaintiff liable for costs. The law likewise makes it the duty of the town superintendent receive and apportion all the school moneys belonging to districts lying wholly or partly within his town. Our school law, all the way through, contemplates and provides for the formation of joint school districts lying in two or more adjoining towns. Such an arrangement of school districts is frequently required to accommodate the people, and to secure the most benefits from the common schools. Hence ample provision is made for the organization of such dis tricts. And when a school district is formed of two or more adjoining towns, the law makes it the duty of the district clerk to make his report to the superintendent of each such adjoining town, of the number of children entitled to draw public money who may be in such part of the district as lies within that town, and the superintendent then apportions the money for such part of the district as is within his town. The town superintendent of Glen Haven is most unquestionably entitled to sue for and collect such moneys as may have come into the hands of the town treasurer of Oassville, and which may justly belong to those parts of school districts within the limits of the town of Glen Haven. As we understand the complaint, it is framed for the purpose of recovering such moneys. Whatever moneys the respondent has, belonging to parts of districts in the town of Glen Haven, the appellant is entitled to recover. The parts of districts in behalf of which the town superintendent of Glen Haven sues, are clearly entitled to their share of the school moneys collected in the town of Oassville, and they have not lost their right to these moneys in consequence of being attached to or set off into the former town. This is the cause of action set forth in the complaint, and we think it is. a good one.
The order of the circuit court sustaining the demurrer to the complaint, is reversed, and the cause remanded for further proceedings.